UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                   No. 17-1222
                  _____________

               JOSEPH A. BROWN,
                     Appellant

                        v.

              DR. SAGE, (Psych Dept.);
          DR. EIGENBRODE, (Psych Dept.);
            DR. SHOUEY, (Psych Dept.)

                  _____________

                   No. 17-1527
                  _____________

               JOSEPH A. BROWN,
                            Appellant

                        v.

                     C.O. KEMMERER;
             UNITED STATES; B.R. PEALER;
             T. CRAWFORD; C.O. J. YOUNG;
             C.O. J. TREIBLY; C.O. J. HARDY;
              Lt. R. MILLER; C.O. D. HERR;
           C.O. A. CRAVELING; C.O. J. FINCK;
     C.O. R. WICKHAM; Lt. J. SHERMAN; Lt. DOUH;
Lt. J. SEEBA; Lt. R. JOHNSONL Lt. P. CARRASQUITTO;
  P.A. S. DEES; P.A. L. POTTER; P.A. BRENNAMAN;
        P.A. H. MIOSI; J. CARPENTER; J. RUSSO


                  _____________

                   No. 17-1714
                  _____________
                                    JOSEPH A. BROWN,
                                          Appellant

                                                v.

                          SARAH DEES, Physician Assistant, USP


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
              (D.C. Nos. 1:16-cv-02477, 1:14-cv-01520, and 1:17-cv-00025)
                          District Judge: Hon. Sylvia H. Rambo


                                  ORDER SUR PETITION
                                FOR REHEARING EN BANC



Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., VANASKIE, SHWARTZ, RESTREPO, BIBAS,
PORTER, and FUENTES, * Circuit Judges

       A majority of the active judges having voted for rehearing en banc in the above
captioned cases, it is ordered that the petition for rehearing is GRANTED. The Clerk of
this Court shall list the case for rehearing en banc at the convenience of the Court. The
opinion entered September 7, 2018, and the amended judgment entered September 13,
2018, are hereby vacated.

                                             BY THE COURT,

                                             s/ D. Brooks Smith
                                             Chief Judge

Dated: December 14, 2018
PDB/cc: All Counsel of Record




*
 Judge Fuentes participated in only the vote for panel rehearing, and has elected under I.O.P.
9.4.6 and 28 U.S.C. § 46(c) to participate in the en banc rehearing.